DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 02/03/2021, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hörtig (US 3,924,437 A). Consequently, claims 1-4 stand rejected. See the current rejections below.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Regarding claim 1: it appears the recitation “the drawing-out process” (ln. 8, 14) should read, for example, ‘each of the at least one drawing-out process’.
Regarding claim 3: it appears the recitations “the coining process” (ln. 2) and “the drawing-out process” (ln. 3) should read, for example, ‘each of the at least one coining process’ and ‘each of the at least one drawing-out process’, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Budrean et al. (US 4,562,719 A), in view of Hörtig (US 3,924,437 A), hereinafter ‘Budrean’ and ‘Hörtig’.
Regarding claim 1: Budrean discloses A method of manufacturing a formed material having a tubular body (col. 1, ln. 15-20; col. 8, ln. 10-34)…the method comprising performing at least three forming processes (18, 20, 22, 24, 30, 32, 34, fig. 1) on a base metal sheet (14),
wherein the at least three forming processes include at least one drawing-out process (18), at least one drawing process (20)…wherein each of the drawing processes are performed after the all of the drawing-out processes (18, fig. 1; fig. 2a-2h) are completed,
wherein the drawing-out process (18, fig. 1; fig. 2a-2h) comprises using a mold that includes a punch (44, fig. 2a-2h) and a die (48) having a pushing hole (formed by 50, 52, 54) and placing the base metal sheet (14) that is substantially flat between the punch and the die (see fig. 2a),
wherein a width of a rear end side (46) of the punch (44) is set to be wider than a width of a tip end side (45) thereof so that a clearance between the die (48) and the punch (44), when the punch is pushed into the pushing hole in the die, is narrower on the rear end side (46) than on the tip end side (45) (see fig. 2a-2h),
wherein the drawing-out process (18, fig. 1) comprises performing an ironing process (via 54, fig. 2a-2h, particularly fig. 2e-2g) on a region the base metal sheet (14) corresponding to [an upper portion] of the formed material by pushing the base metal sheet (14) together with the punch (44) into the pushing hole (base metal sheet 14 is simultaneously drawn-out and ironed by 50, 52, 54, fig. 2a-2h), and
wherein the tubular body is formed during a first drawing-out process (18) of the at least one drawing-out process (see fig. 1).
Budrean is silent regarding forming a flange, which is formed at an end of the body,

wherein the drawing-out process comprises performing an ironing process on a region of the base metal sheet corresponding to the flange of the formed material, and
wherein one or more of the at least one coining process comprises inserting and compressing the flange formed in the at least one drawing process between a pushing mold and a receiving mold, and
wherein one or more of the at least one coining processes forms a flat portion extending over an entire circumference of the flange on both a top surface and bottom surface of the flange.
However, Hörtig teaches a method of manufacturing a formed material having a tubular body (see fig. 1-14) and a flange (15, fig. 12-13) formed at an end of the tubular body, the method comprising a drawing-out process (fig. 2, 15), a step of forming the flange in a first drawing process (fig. 3, 16; col. 5, ln. 52-54), and at least one [“stamping”] process performed after all of the drawing processes (see fig. 3-12) are completed (compare flange 15 in fig. 12-13; col. 9, ln. 1-7) (NOTE: coining is a type of stamping process and, thus, stamping reads on coining),
wherein the coining process comprises inserting and compressing the flange (15) between a pushing mold and a receiving mold (col. 9, ln. 1-7, “stamping the annular flange” takes “place within the power press itself”; see fig. 20 which shows the flange between a pushing mold and a receiving mold), and

And because Budrean does not pertain to forming any particular product but rather discloses forming cylindrical cups and tubes in general (col. 1, ln. 15-23; col. 2, ln. 8-10), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Budrean with a step of forming a flange from the thin-walled portion (above step 60, best shown in fig. 3a-3e) during the first drawing process (fig. 3a; col. 3, ln. 4-6), as taught by Hörtig, and further provide a step of coining the flange between a pushing mold and a receiving mold after all the drawing process are completed such that a flat portion extends over an entire circumference of the flange on both a top surface and bottom surface of the flange, as is also taught by Hörtig.
One of ordinary skill in the art would have been motivated to make this modification to provide Budrean with the additional functionality of forming cylindrical or tubular bodies having flanges, because Budrean discloses that drawing of metals into a variety of shapes is a well-known metal forming process and countless items are produced by this process (col. 1, ln. 15-20), so one skilled in the art of drawing metals would envision combining the methods of Budrean and Hörtig to allow for the production of more types of said countless items using a single machine.
And the proposed modification would further result in Budrean performing an ironing process on a region of the base metal sheet (14) corresponding to the flange of the formed material (as shown in fig. 2e-2g of Budrean which illustrates in detail, and in part, the drawing-out process 18, fig. 1).
Regarding claim 3: the combination of Budrean and Hörtig set forth in claim 1 above teaches wherein the coining process (provided by Hörtig; fig. 13, col. 9, ln. 1-7) is performed on a part of the base metal sheet (14 of Budrean) where the ironing process has been performed (above step 60 of fig. 3a of Budrean) in the drawing-out process (fig. 2a-2h of Budrean).
Regarding claim 4: the combination of Budrean and Hörtig set forth in claim 1 above teaches wherein a thickness of the flange of the formed material (above step 60 of fig. 3a of Budrean) is less than a thickness of the base metal sheet (14 of Budrean) (see fig. 3a-3e of Budrean, the thickness of the portion corresponding to the flange is less than the thickness of the base metal sheet 14 of fig. 1; col. 4, ln. 44-48).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Budrean, in view of Hörtig, and further in view of Imazu et al. (US 3,945,231 A), hereinafter ‘Imazu’.
Regarding claim 2: the combination of Budrean and Hörtig set forth in claim 1 above is silent regarding wherein an ironing ratio of the ironing process is 50% or less.
However, Imazu teaches a method of manufacturing a formed material having a tubular body and a flange formed on the upper interior of the body (see fig. 1d), the method comprising a step of ironing (Abstract), and wherein an ironing ratio of the ironing process is 50% or less (see table 1, and col. 15, lines 7-15). Imazu further teaches the values shown in table 1 are the optimum values of ironing ratio, per stage of ironing, for various materials used for thin-walled tubular bodies (col. 15, lines 15-25 and 32-35).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the ironing ratio of the ironing process disclosed by Budrean to be 50% or less, because Imazu teaches the optimum values of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublishedapplications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725